Title: To James Madison from George Joy, 17 July 1812
From: Joy, George
To: Madison, James


Dear sir,
London July 17th. 1812.
Leaving Town for a few days I sent to Lord Sidmouth the letter of which I take the liberty to enclose copy herein. I returned on the 11th. Instant & found a card of Mr Russell subjoining a request in pencil that I would call on him on my return.
My letters have been regularly sent me; but of this card I knew nothing though it had lain a week at my lodgings and on calling I found he had left town the day before for a fortnight. I have written him to Cheltenham; but find by Mr Beasley that he was absent on the arrival of my letter and as the bag by which I send this Via Norfolk will close before I can hear from him I am left to conjecture his special object. The most probable that presents itself is some consequence of my reference of Lord Sidmouth to him in my letter of the 22nd. of June 1812 as he could have received no letters from you for me from the time of my departure ’till the day he left his card.
Mr R. & myself have frequently missed each other of late owing chiefly to his occasional absence from town. I have not seen him once since the revocation of the Orders in Council.
A remark of the Lord Chancellor in the House of Lords on (I think) monday last relating to the extent of his duties and among others, that of examining the cases of criminals that may be proper subjects of mercy has reminded me of a subject, which, as exhibiting something of the character of Sir Wm. Scott is not altogether uninteresting in the perspective of the agency of reclamation the uncertain emoluments of which I hope to have attached to the barren product of the Consulship & agency for seamen, if that place should be alotted for me.
A man by the name of Jemott had been condemned at the Admiralty sessions under circumstances which made it the duty of the Judge in passing sentence to leave him without hopes of mercy. My nephew (a student at Lincolns Inn) hearing accidentally of the peculiar domestic misery involved in the case, and of certain circumstances which struck him as unknown or misconceived at the trial, made an effort to save the man’s neck, and obtained an appointment with the Judge who spent with him more than two hours, went over all his notes on the trial, and informed him that the case had already gone thro’ the usual process of reconsideration before the Chancellor and others of the Council, who had reported for the execution clearly & unanimously. He had therefore a difficulty as to the means of interference, thought himself altogether the wrong person to be even consulted, but with an evident uneasiness and desire to have the pardon accomplished he added if it were possible in any way it could only be by the intervention of the parties aggrieved by the robbery. Much interest and exertion were made in which several persons humanely lent a hand, much difficulty was encountered but finally the underwriters and all the jurors having been prevailed on to join in the petition the pardon was obtained; being a singular, and as some say an unique, instance of acquittal, at such a period, on the merits of the Case.
Besides the personal intercourse there was some correspondence between my nephew & Sir William who went to Bath in the time, a part of which, (a letter from Sir William,) I subjoin chiefly to show that if he can be petulant and peevish, as sometimes occurs, his temper knows how to taper off and yield to the control of better dispositions.
Copy
“Sir,
You must give me leave to say that this is putting me into an unfair situation. I have done the whole of my duty in this matter; and shall as I have already informed you take no further part. If the matter stated by the committee (and of the grounds of which I am wholly ignorant) shall appear to the Council of sufficient weight in itself, and sufficiently supported by evidence, the unfortunate person will have such benefit from it as the Council may think due. But it never can justify my interposition that one body of men have come to conclusions, upon evidence of which I am totally unacquainted, and that another body of men (the Jury) may possibly adopt those conclusions. And I cannot help thinking that, under such circumstances, a very undue advantage is attempted to be taken of my private feelings. I am Sir, Your Obdt. St.
W: Scott.
The utmost that I can do (and I do it without any alteration of my opinion that the application made to me is by no means a justifiable one to be made to a person who has any responsibility for the administration of public justice) is to send your letter to my brother telling him that I am totally ignorant of the facts stated in this letter; (which comes from a respectable person;) that it will be for the Regent’s council to decide (if such petitions are presented) how far it may be proper to extend mercy to the unfortunate person, upon any disclosed change of circumstances from those that appeared in the original evidence. From mere motives of humanity I shall not regret if their decision should take that course, certainly otherwise, as far as such motives can operate; but no efforts of mine can go farther.
Henry, H: Joy Esqre.
Lincolns Inn.”
I take no notice of the analogy, (in respect to the “change of circumstances from those that appeared in the original evidence”) between this case and that of the Fox & others because, to be honest, there is none. I have been informed that it was in contemplation to date the decree of April 1811 in November at Paris. Nor do I contemplate any great advantage from fixing it between the 2nd. of March & the 30th. of May, as I wrote you before; but I believe that property, and a great deal more, ought to be restored; and that at least may be with management; nor should I utterly dispair, but for the inefficiency of the strong efforts of Mr Monroe & Mr Pinkney, of some compensation being obtained in those cases of condemnation which followed the Polly-Laskey without previous warning. But I repeat that I should prefer the attempt in the lifetime of Sir Wm. Scott. I am alway’s very respectfully, your friend & Servant.
G. Joy.
